11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Endeavor Energy Resources, LP               * From the 118th District Court
and Arah Evelyn Holcomb,                     of Martin County,
individually and as Executor of the          Trial Court No. 7473.
Estate and Successor to E.D. Holcomb,

Vs. No. 11-20-00263-CV                      * March 31, 2022

Trudy Jane Anderson Testamentary            * Opinion by Trotter, J.
Trust, by and through its Trustee             (Panel consists of: Bailey, C.J.,
Charles Thomas Anderson,                       Trotter, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Williams, J. not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court and render judgment for Endeavor Energy
Resource, LP and Arah Evelyn Holcomb, individually and as Executor of the Estate
and Successor to E.D. Holcomb. The costs incurred by reason of this appeal are
taxed against Trudy Jane Anderson Testamentary Trust, by and through its Trustee
Charles Thomas Anderson.